Luke, J.
Handsome Thomas was charged with and convicted of larceny after trust. His motion for a new trial, which is upon the usual general grounds, was overruled. The evidence for the State clearly made a case of larceny after trust, and the defendant’s statement would have justified an acquittal. The jury had the right to believe the State’s testimony in preference to the statement of the accused. No error of law is shown..

Judgment affirmed.


Broyles, G. J., and Bloodnoorth, J., concur.

W. 0. Cooper Jr., for plaintiff in error.
Charles E. Garrett, solicitor-general, contra.